Exhibit 10.1

SEPARATION AGREEMENT AND RELEASE

THIS SEPARATION AGREEMENT AND RELEASE (the “Agreement”) is effective as of
March 8, 2014 (the “Effective Date”), by and between Bristow Group Inc., a
Delaware corporation (the “Company”), and Mark B. Duncan (“Executive”).

RECITALS

WHEREAS, the Company and Executive are parties to that certain Amended and
Restated Employment Agreement, dated as of June 6, 2006 and amended on March 10,
2008 (the “Employment Agreement”); and

WHEREAS, the Company and Executive have determined that Executive will resign
from officer and director positions and separate from employment with the
Company and its affiliates and subsidiaries effective as of March 8, 2014 (the
“Termination Date”) under certain terms herein set forth; and

WHEREAS, in consideration of the mutual promises contained herein, Executive
voluntarily enters into this Agreement upon the terms and conditions herein set
forth; and

WHEREAS, in consideration of the mutual promises contained herein, the Company
is willing to enter into this Agreement upon the terms and conditions herein set
forth.

AGREEMENT

NOW, THEREFORE, intending to be legally bound and in consideration of the mutual
covenants and agreements hereinafter set forth, the Company and Executive agree
to the following terms and conditions:

1. Resignation from Officer and Director Positions. As required under
Section 3(f) of the Employment Agreement, effective March 8, 2014, Executive
hereby resigns from his position as Senior Vice President, Commercial of the
Company and any and all director, manager and other officer (or equivalent)
positions he holds with the Company and its subsidiaries and affiliates.
Executive agrees to take any and all further acts necessary to accomplish these
resignations.

2. Payment of Accrued Amounts; FY 2014 Bonus.

(a) The Company shall pay Executive his accrued and unpaid base salary through
the Termination Date, in accordance with the Company’s normal payroll schedule
and procedures for its executives and applicable law. In addition, the Company
shall reimburse Executive for any eligible business expenses incurred prior to
the Effective Date to which he is otherwise entitled to reimbursement in
accordance with the provisions of applicable Company policy and applicable law.

(b) On April 7, 2014 (the “Payment Date”), the Company shall pay to Executive an
amount equal to $19,300.00, which represents payment for all of Executive’s
unused paid time off.

 

Page 1



--------------------------------------------------------------------------------

(c) Executive shall be entitled to payment of Executive’s Annual Bonus with
respect to the Company’s fiscal year ending March 31, 2014, in accordance with
the Company’s FY 2014 Annual Incentive Compensation Plan, without pro-ration and
with the final amount determined as if Executive had remained employed with the
Company through March 31, 2014 (with the discretionary component deemed for this
purpose to be earned at 25% of the target bonus). The Annual Bonus shall be paid
to Executive at the same time such bonuses attributable to the Company’s fiscal
year ending March 31, 2014 are paid to other executives of the Company.

3. Separation Payment.

(a) At the times specified in Section 3(b), the Company shall pay to Executive
an amount in cash totaling $1,385,342 (the “Separation Payment”), which amount
shall include the following components:

 

A.     1.5X Annual Salary of $424,001 =

   $ 636,002   

B.     1.5X Target Bonus of $254,400 =

   $ 381,600   

C.     6 months Annual Salary in Lieu of Notice =

   $ 212,001   

D.     Prorated (6 months) PTO in Lieu of Notice =

   $ 28,539   

E.     Prorated (6-months) Target Bonus In Lieu of Notice =

   $ 127,200      

 

 

 

Total

   $ 1,385,342   

(b) On the Payment Date, the Company shall pay Executive the amount of
$1,017,602, which is equal to items A. and B. of the Separation Payment.
Continuing on and after the Effective Date and ending on the date that is six
(6) months after the Effective Date, an amount of the Separation Payment equal
to $367,740 shall be paid to Executive in equal installments as salary
continuation on the Company’s normal payroll schedule, which amount, together
with the amount payable pursuant to Section 7, is intended to comply with the
separation pay plan rules pursuant to Section 409A of the Code and Treasury
Regulation § 1.409A-1(b)(9).

4. Restricted Stock, Restricted Stock Units and Options.

(a) All outstanding awards of restricted stock, restricted stock units and
non-qualified stock options, other than the awards of restricted stock units
granted to Executive on February 3, 2014, shall fully vest effective on the
Termination Date. Executive acknowledges and agrees that the restricted stock
units awarded on February 3, 2014 in the form of a Retention Grant shall be
forfeited by Executive. Exhibit A hereto lists Executive’s vested equity awards
as of the Termination Date.

(b) Non-qualified stock options outstanding on the Termination Date shall remain
exercisable until the earlier of (a) one year after the Termination Date or
(b) the applicable expiration date for each of the options. Exhibit A hereto
lists the expiration date with respect to unexercised stock options.

 

Page 2



--------------------------------------------------------------------------------

5. Performance Cash Awards. Upon the Termination Date, Executive shall be fully
vested in the right to receive an amount, without pro-ration, based on the
actual achievement of the performance criteria applicable to his outstanding
performance cash awards, which shall be paid to Executive on the same date such
awards are paid to the Company’s active employees. Exhibit A hereto lists
Executive’s outstanding performance cash awards as of the Termination Date, and
the amount payable upon achievement of “target” level performance criteria.

6. Deferred Compensation. Company and Executive acknowledge that Executive’s
rights under the Bristow Group Inc. Deferred Compensation Plan, as amended and
restated effective as of August 1, 2008 (the “Deferred Compensation Plan”), are
not intended to be affected by this Agreement, except that Executive’s
termination of employment with the Company will terminate any obligation of the
Company to make future contributions to the Deferred Compensation Plan for
Executive’s benefit. Company and Executive also acknowledge that pursuant to the
provisions of the Deferred Compensation Plan, Executive is not entitled to any
contribution for the plan year ending December 31, 2014. Executive’s benefit
under the Deferred Compensation Plan shall be paid to Executive on the first
business day occurring on or after the date that is six months after the
Termination Date, pursuant to the terms of the Deferred Compensation Plan and in
compliance with the six-month delay requirement under Section 409A(a)(2)(B)(i)
of the Internal Revenue Code of 1986, as amended (the “Code”).

7. Group Health Coverage; Life Insurance.

(a) Effective as of the Termination Date, until the earliest to occur of (A) the
expiration of twenty-four months after the Termination Date, (B) the date the
Executive first becomes eligible to receive health benefits under another
employer-provided plan, from and after the Termination Date, or (C) the death of
the Executive, the Company shall, subject to proper COBRA election by Executive,
continue medical and dental benefits to the Executive (and, if applicable, to
the spouse and dependents of the Executive who received such benefits under the
Executive’s coverage immediately prior to the Termination Date) at least equal
to those that would have been provided to the Executive (and to any such
dependent) in accordance with the plans, programs, practices and policies of the
Company had the Executive remained actively employed, provided that Executive
makes all required COBRA payments to the Company, and the Company shall
immediately reimburse Executive for each such COBRA payment. Continued group
health coverage shall be subject to imputed tax on Executive in accordance with
applicable law.

(b) During the period beginning on the Effective Date and ending on the date
that is six (6) months after the Effective Date, the Company shall reimburse
Executive for any premiums paid by Executive for the life insurance policy
referenced in Section 2(g) of the Employment Agreement. In order for Executive
to continue the life insurance coverage, he must pay any premium amounts due
after the date that is six (6) months after the Effective Date. The parties
acknowledge that Executive is the owner of such insurance policy, and that upon
Executive’s request the Company shall assign, to the extent assignable, any and
all rights it may have in such insurance policy to Executive.

 

Page 3



--------------------------------------------------------------------------------

8. Outplacement. The Company shall provide to Executive outplacement services in
accordance with the current Human Resources’ practice for a period of up to
twelve months after the Termination Date. In addition, the Company agrees to
renew the Executive’s current executive coaching arrangement at a cost not to
exceed $36,000, plus reasonable and necessary travel and accommodation expenses.

9. Release. Executive acknowledges that this Agreement provides Executive with
rights and privileges to which Executive would not otherwise be entitled in the
absence of the execution of a waiver and release, and, in exchange for the same,
Executive agrees to take action to timely execute a full and complete release of
claims against the Company, its affiliates, officers and directors in the form
attached hereto as Exhibit B (“Release”). Notwithstanding any provision herein
to the contrary, if Executive has not delivered to the Company an irrevocable
Release and resignation notice(s) for each applicable affiliate and subsidiary
of the Company for which the Executive serves as an officer or director executed
by or on behalf of Executive on or before the twenty-first (21st) day after the
Termination Date, Executive shall have no rights to the payments and benefits
specified in Sections 2(b), 2(c), 3, 4(b), 5, 7, and 8 hereof.

10. Restrictive Covenants. Executive agrees that the terms and provisions of
Sections 5(a), (b), (c), (d)(ii), (e) and (f) of the Employment Agreement, which
sections and related definitions are excerpted and attached hereto as Exhibit C,
shall remain in full force and effect after the Termination Date pursuant to
their terms. Notwithstanding the foregoing, the parties agree that
Section 5(d)(i) of the Employment Agreement (which is also excerpted and
attached hereto as part of Exhibit C) shall be modified: (1) to limit the
entities that are deemed to be engaged in “Competitive Business” as of the
Effective Date to the following companies and their affiliates (including any
Competitive Business hereafter transferred or sold by such entities), which the
parties agree are direct competitors of the Company: CHC Group; Avincis Group;
PHI Group; Era Group; Omni Group; Líder Taxi Aéreo S/A—Air Brasil; Cougar
Helicopters Inc.; and SSP Offshore Inc., (2) to preclude, during the Restricted
Period, Executive’s formation of, investment in or employment by or provision of
services to, a new entity engaged in any business in direct competition with the
Company or its affiliates, and (3) to preclude, during the Restricted Period,
Executive’s provision of services to any customer of, or original equipment
manufacturer for, the Company or its affiliates to the extent Executive directly
or indirectly negotiates with or services the Company or its affiliates as a
customer or supplier, it being acknowledged by Executive that he has
“Confidential Information” (as defined in the Employment Agreement) which
constitutes proprietary and confidential information regarding the Company’s
customer pricing, bid models, strategy, and other financial and business
practices.

11. Non-Disparagement. Executive agrees to refrain from any criticisms or
disparaging comments about the Company or any of its affiliates (including any
current or former officer, director or employee of the Company) and, during the
Restricted Period, Executive agrees not to take any action, or assist any person
in taking any action, that is inconsistent with fostering the goodwill of the
Company and its affiliates. The Company agrees that it will refrain from any
criticisms or disparaging comments about Executive to third parties,

 

Page 4



--------------------------------------------------------------------------------

whether such criticisms or comments are made on behalf of the Company directly
or indirectly through its affiliates or its or their respective officers,
directors or employees. Nothing in this Section 11 shall apply to or restrict in
any way the communication of information by either party to any state or federal
law enforcement agency, so long as each party uses his/its best efforts to the
extent reasonably practicable to provide prior notice to the other thereof, and
neither party will be in breach of the covenants contained in this Section 11
solely by reason of testimony which is compelled by process of law.

12. Miscellaneous.

(a) Dispute Resolution. In the event of any dispute or controversy relating to
or arising under this Agreement, including any challenges to the validity
hereof, the parties hereto mutually consent to the exclusive jurisdiction of the
state courts in the State of Texas and of the federal courts within Texas. In
the event any of the provisions of this Agreement or the application of any such
provisions to the parties hereto with respect to their obligations, shall be
held by a court of competent jurisdiction to be contrary to the laws of the
State of Texas or federal law, the remaining provisions of the Agreement shall
remain in force and effect. TO THE EXTENT NOT PROHIBITED BY APPLICABLE LAW, THE
PARTIES HERETO KNOWINGLY, VOLUNTARILY, AND INTENTIONALLY WAIVE ANY RIGHT TO
TRIAL BY JURY THAT SUCH PARTY MAY HAVE IN ANY ACTION OR PROCEEDING, IN LAW OR IN
EQUITY, IN CONNECTION WITH THIS AGREEMENT. Executive acknowledges that by
agreeing to this provision, he knowingly and voluntarily waives any right he may
have to a jury trial based on any claims he has, had, or may have against the
Company, including any right to a jury trial under any local, municipal, state
or federal law including, without limitation, claims under Title VII of the
Civil Rights Act of 1964, the Americans With Disabilities Act of 1990, the Age
Discrimination In Employment Act of 1967, the Older Workers Benefit Protection
Act, the Texas Commission on Human Rights Act, claims of harassment,
discrimination or wrongful termination, and any other statutory or common law
claims.

(b) Governing Law. This Agreement is entered into under, and shall be governed,
interpreted and enforced for all purposes by, the laws of the State of Texas,
without regard to conflicts of laws principles thereof.

(c) Entire Agreement. Except as specifically set forth herein, this Agreement
contains the entire agreement and understanding between the parties hereto and
supersedes the Employment Agreement (except to the extent the Employment
Agreement is specifically incorporated herein by reference) and any other prior
or contemporaneous written or oral agreements, representations and warranties
between them respecting the subject matter hereof.

(d) Amendment. This Agreement may be amended only by a writing signed by
Executive and by a duly authorized representative of the Company.

 

Page 5



--------------------------------------------------------------------------------

(e) Tax Withholding; Right of Offset. The Company may withhold and deduct from
any benefits and payments made or to be made pursuant to this Agreement (a) all
federal, state, local and other taxes as may be required pursuant to any law or
governmental regulation or ruling, (b) all other normal deductions made with
respect to the Company’s employees generally, and (c) any advances made to
Executive and owed to the Company.

(f) Assignability. The Company shall have the right to assign this Agreement and
its rights hereunder, in whole or in part. Executive shall not have any right to
pledge, hypothecate, anticipate, or in any way create a lien upon any amounts
provided under this Agreement, and no payments or benefits due hereunder shall
be assignable in anticipation of payment either by voluntary or involuntary acts
or by operation of law.

(g) Severability. It is the desire of the parties hereto that this Agreement
(including the provisions of the Employment Agreement and other arrangements
incorporated by reference herein) be enforced to the maximum extent permitted by
law, and should any provision contained herein be held unenforceable by a court
of competent jurisdiction, the parties hereby agree and consent that such
provision shall be reformed to create a valid and enforceable provision to the
maximum extent permitted by law; provided, however, if such provision cannot be
reformed, it shall be deemed ineffective and deleted herefrom without affecting
any other provision of this Agreement. This Agreement should be construed by
limiting and reducing it only to the minimum extent necessary to be enforceable
under then applicable law.

(h) Construction. The headings and captions of this Agreement are provided for
convenience only and are intended to have no effect in construing or
interpreting this Agreement. The language in all parts of this Agreement shall
be in all cases construed according to its fair meaning and not strictly for or
against the Company or Executive.

(i) Counterparts. This Agreement may be executed in two or more counterparts,
each of which will be deemed an original, and all of which together will
constitute one document.

(j) Nonwaiver. No failure or neglect of either party hereto in any instance to
exercise any right, power or privilege hereunder or under law shall constitute a
waiver of any other right, power or privilege or of the same right, power or
privilege in any other instance. All waivers by either party hereto must be
contained in a written instrument signed by the party to be charged and, in the
case of the Company, by an officer of the Company (other than Executive) or
other person duly authorized by the Company.

(k) Notices. Any notice, request, consent or approval required or permitted to
be given under this Agreement or pursuant to law shall be sufficient if in
writing, and if and when sent by certified or registered mail, with postage
prepaid, to Executive’s residence, 5662 Inwood Drive, Houston, Texas 77056, or
to the Company’s principal office, as the case may be.

 

Page 6



--------------------------------------------------------------------------------

(l) Section 409A.

(i) Interpretation. Each payment under this Agreement is intended to be
(1) exempt from Section 409A of the Code, the regulations and other binding
guidance promulgated thereunder (“Section 409A”), including, but not limited to,
by compliance with the short-term deferral exemption as specified in Treas. Reg.
§ 1.409A-1(b)(4), or (2) compliant with Section 409A, and the provisions of this
Agreement will be administered, interpreted and construed accordingly. Payments
under this Agreement in a series of installments shall be treated as a right to
receive a series of separate payments for purposes of Section 409A.

(ii) Separation from Service. Executive shall be considered to have incurred a
“separation from service” with the Company and its affiliates within the meaning
of Treas. Reg. § 1.409A-1(h)(1)(ii) as of the Termination Date.

(iii) Specified Employee. Notwithstanding any other provision in this Agreement
to the contrary, payments and benefits payable under this Agreement due to a
“separation from service” within the meaning of Section 409A that are deferred
compensation subject to (and not otherwise exempt from) Section 409A that would
otherwise be paid or provided during the six-month period commencing on the date
of Executive’s “separation from service” within the meaning of Section 409A,
shall be deferred until the first business day after the date that is six
(6) months following Executive’s “separation from service” within the meaning of
Section 409A.

(iv) Reimbursements. To the extent that reimbursements or other in-kind benefits
under this Agreement constitute “nonqualified deferred compensation” for
purposes of Section 409A, (1) all expenses or other reimbursements hereunder
shall be made on or prior to the last day of the second taxable year following
Executive’s “separation from service” pursuant to Treasury Regulation
§ 1.409A-1(b)(9)(iii)(B), (B) any right to reimbursement or in-kind benefits
shall not be subject to liquidation or exchange for another benefit, and (C) no
such reimbursement, expenses eligible for reimbursement, or in-kind benefits
provided in any taxable year shall in any way affect the expenses eligible for
reimbursement, or in-kind benefits to be provided, in any other taxable year.

(v) Unfunded Status. Amounts payable pursuant to this Agreement are intended to
be unfunded for purposes of Section 409A. Although bookkeeping accounts may be
established with respect to payments due under the Agreement, any such accounts
shall be used merely as a bookkeeping convenience. No provision of this
Agreement shall require the Company to purchase assets, place assets in a trust
or segregate assets in connection with amounts due under the Agreement. Any
obligation of the Company to Executive under this Agreement shall be based
solely upon any contractual obligations that may be created by this Agreement.

(m) No Duty to Mitigate. In no event shall Executive be obligated to seek other
employment or take any other action by way of mitigation of the amounts payable
to Executive under any of the provisions of this Agreement and such amounts
shall not be reduced whether or not Executive obtains other employment.

 

Page 7



--------------------------------------------------------------------------------

(n) Director’s and Officer’s Insurance. The Company shall provide Executive with
Director’s and Officer’s insurance coverage, including indemnification, on terms
no less favorable than the terms of the coverage provided to similarly situated
current and former directors and officers of the Company. In the event this
Section 12(n) is challenged (other than by Executive or Executive’s
representatives), Executives reasonable expenses incurred in connection
therewith shall be reimbursed by the Company.

[Execution Page Follows]

 

Page 8



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have duly executed this Agreement as of
the date set forth below, but effective as of the Effective Date.

 

COMPANY     By:   /s/ William E. Chiles     Date: March 31, 2014   Name: William
E. Chiles       Title: President, Chief Executive Officer and Director    
EXECUTIVE     /s/ Mark B. Duncan     Date: March 27, 2014 Mark B. Duncan    

 

Page 9



--------------------------------------------------------------------------------

EXHIBIT A

Outstanding Equity and Performance Cash Awards

1. Options

 

Grant Date    Option Price      Options Remaining Exercisable
(Projected as of March 8, 2014
assuming no intervening Exercise)      Options Unvested as
of the Effective Date
and Accelerating on
the Termination Date      Option
Expiration  

5/24/2007

   $ 46.45         8,500            3/8/2015   

6/5/2008

   $ 50.25         13,600            3/8/2015   

6/8/2011

   $ 43.79         13,360         4,454         3/8/2015   

5/25/2012

   $ 43.38         17,844         11,896         3/8/2015   

6/6/2013

   $ 62.65         20,376         20,376         3/8/2015   

2. Restricted Stock Units (RSUs)

 

Grant Date    RSUs
Granted      RSUs Subject to Accelerated Vesting  

6/8/2011

     5,611         5,611   

5/25/2012

     6,531         6,531   

6/6/2013

     7,743         7,743   

3. Performance Cash Awards

 

Grant Date   

Target Amount

(Subject to Section 5 of the Agreement, Executive has
vested right to payment without pro-ration based on

actual performance criteria results)

 

6/8/2011

   $ 245,667   

5/25/2012

   $ 283,309   

6/6/2013

   $ 474,881   

 

Page A-1



--------------------------------------------------------------------------------

EXHIBIT B

RELEASE

Pursuant to the terms of the Separation Agreement effective as of March 8, 2014,
between Bristow Group, Inc. (the “Company”) and me (the “Agreement”), and in
consideration of the payments made to me and other benefits to be received by me
pursuant thereto, I, Mark B. Duncan, do freely and voluntarily enter into this
RELEASE (the “Release”), which shall become effective and binding on the eighth
day following my signing this Release as provided herein (the “Waiver Effective
Date”). It is my intent to be legally bound, according to the terms set forth
below.

In exchange for the payments and other benefits to be provided to me by the
Company pursuant to Sections 2(b), 2(c), 3, 4(b), 5, 7, and 8 of the Agreement
(the “Separation Benefits”), I hereby agree and state as follows:

1. I, individually and on behalf of my heirs, personal representatives,
successors, and assigns, release, waive, and discharge the Company, its
predecessors, successors, parents, subsidiaries, merged entities, operating
units, affiliates, divisions, insurers, administrators, trustees, and the
agents, representatives, officers, directors, shareholders, employees and
attorneys of each of the foregoing (hereinafter “Released Parties”), from all
claims, debts, liabilities, demands, obligations, promises, acts, agreements,
costs, expenses, damages, actions, and causes of action, whether in law or in
equity, whether known or unknown, suspected or unsuspected, arising from my
employment and termination from employment with the Company, including but not
limited to any and all claims pursuant to Title VII of the Civil Rights Act of
1964, as amended by the Civil Rights Act of 1991 (42 U.S.C. § 2000e, et seq.),
which prohibits discrimination in employment based on race, color, national
origin, religion or sex; the Civil Rights Act of 1866 (42 U.S.C. §§1981, 1983
and 1985), which prohibits violations of civil rights; the Age Discrimination in
Employment Act of 1967, as amended, and as further amended by the Older Workers
Benefit Protection Act (29 U.S.C. §621, et seq.), which prohibits age
discrimination in employment; the Employee Retirement Income Security Act of
1974, as amended (29 U.S.C. § 1001, et seq. ), which protects certain employee
benefits; the Americans with Disabilities Act of 1990, as amended (42 U.S.C. §
12101, et seq.), which prohibits discrimination against the disabled; the Family
and Medical Leave Act of 1993 (29 U.S.C. § 2601, et seq.), which provides
medical and family leave; the Fair Labor Standards Act (29 U.S.C. § 201, et
seq.), including the wage and hour laws relating to payment of wages; and all
other federal, state and local laws and regulations prohibiting employment
discrimination. This Release also includes, but is not limited to, a release of
any claims for breach of contract, mental pain, suffering and anguish, emotional
upset, impairment of economic opportunities, unlawful interference with
employment rights, defamation, intentional or negligent infliction of emotional
distress, fraud, wrongful termination, wrongful discharge in violation of public
policy, breach of any express or implied covenant of good faith and fair
dealing, that the Company has dealt with me unfairly or in bad faith, and all
other common law contract and tort claims.

Notwithstanding the foregoing, I am not waiving any rights or claims under the
Agreement or that may arise after this Release is signed by me. Moreover, this
Release does not apply to any claims or rights which, by operation of law,
cannot be waived, including the right to file an administrative charge or
participate in an administrative investigation or proceeding; however,

 

Page B-1



--------------------------------------------------------------------------------

by signing this Release I disclaim and waive any right to share or participate
in any monetary award resulting from the prosecution of such charge or
investigation or proceeding. Nothing in this Release shall affect in any way my
rights of indemnification and directors and officers liability insurance
coverage provided to me pursuant to the Company’s (or any Company affiliate’s or
subsidiary’s) certificate of incorporation, by-laws or other constituent
documents, and/or pursuant to any other agreements or policies including,
without limitation, directors’ and officers’ insurance policies in effect prior
to the effective date of my termination of employment or service to the Company,
which shall continue in full force and effect, in accordance with their terms,
following the Waiver Effective Date. Nothing in this Release shall affect my
rights as a shareholder of the Company. Nothing in this release will affect my
vested benefits under any pension benefit plan or any benefits that are vested
or any claim accrued under the terms of a health benefit plan.

2. I forever waive and relinquish any right or claim to reinstatement to active
employment or service with the Company, its affiliates, subsidiaries, divisions,
parent, and successors. I further acknowledge that the Company has no obligation
to rehire or return me to active duty or service at any time in the future.

3. I acknowledge that all agreements applicable to my employment respecting
non-competition, non-solicitation, non-recruitment, and the confidential or
proprietary information of the Company shall continue in full force and effect
as described in the Agreement.

4. I agree not to, directly or indirectly, disclose, communicate, or publish any
intentionally disparaging, negative, harmful, or disapproving information,
written communications, oral communications, electronic or magnetic
communications, writings, oral or written statements, comments, opinions, facts,
or remarks, of any kind or nature whatsoever (collectively, “Disparaging
Information”), concerning or related to any of the Released Parties. I
understand and acknowledge that this non-disparagement clause prevents me from
disclosing, communicating, or publishing, directly or indirectly, any
Disparaging Information concerning or related to the Released Parties. Further,
I acknowledge that in executing this Agreement, I have knowingly, voluntarily,
and intelligently waived any free speech, free association, free press or First
Amendment to the United States Constitution (including, without limitation, any
counterpart or similar provision or right under the Texas Constitution or any
other state constitution which may be deemed to apply) rights to disclose,
communicate, or publish Disparaging Information concerning or related to the
Released Parties. I also understand and agree that I have had a reasonable
period of time to consider this non-disparagement clause, to review the
non-disparagement clause with my attorney, and to consent to this clause and its
terms knowingly and voluntarily. I further acknowledge that this
non-disparagement clause is a material term of this Agreement. If I breach this
paragraph 4, the Company will not be limited to a damages remedy, but may seek
all other equitable and legal relief including, without limitation, a temporary
restraining order, temporary injunctive relief, a permanent injunction, and its
attorneys’ fees and costs, against me and any other persons, individuals,
corporations, businesses, groups, partnerships or other entities acting by,
through, under, or in concert with me. I further acknowledge that if I breach
this paragraph 4 or Sections 10 or 11 of the Agreement, the Company shall have
no further obligation to pay or provide any unpaid Separation Benefits. Nothing
in this Waiver and Release shall, however, be deemed to prevent me from
testifying fully and truthfully in response to a subpoena from any court or from
responding to investigative inquiry from any governmental agency or during
interviews of audit committee counsel related to or in anticipation of
government investigations.

 

Page B-2



--------------------------------------------------------------------------------

5. I hereby acknowledge and affirm as follows:

(a) I have been advised to consult with an attorney prior to signing this
Release.

(b) I have been extended a period of 21 days in which to consider this Release.

(c) I understand that for a period of seven days following my execution of this
Release, I may revoke the Release by notifying the Company, in writing, of my
desire to do so. I understand that after the seven-day period has elapsed and I
have not revoked this Release, it shall then become effective and enforceable.

(d) Except as provided in the Agreement, I acknowledge that I have received
payment for all wages and other compensation due up to the Termination Date,
including any reimbursement for any and all business related expenses. I further
acknowledge that the Separation Benefits are consideration to which I am not
otherwise entitled under any Company plan, program, or prior agreement.

(e) I certify that I have returned all property of the Company, including but
not limited to, keys, credit and fuel cards, files, lists, and documents of all
kinds regardless of the medium in which they are maintained.

(f) I have carefully read the contents of this Release and I understand its
contents. I am executing this Release voluntarily, knowingly, and without any
duress or coercion.

6. I acknowledge that this Release shall not be construed as an admission by any
of the Released Parties of any liability whatsoever, or as an admission by any
of the Released Parties of any violation of my rights or of any other person, or
any violation of any order, law, statute, duty or contract.

7. In the event that any provision of this Release should be held void,
voidable, or unenforceable, the remaining portions shall remain in full force
and effect.

8. I hereby declare that this Release and the Agreement constitute the entire
and final settlement between me and the Company, superseding any and all prior
agreements, and that the Company has not made any promise or offered any other
agreement, except those expressed in this Release and the Agreement, to induce
or persuade me to enter into this Release.

9. I understand that in order to be effective this Release must be executed by
me, without subsequent revocation, and delivered to the Company such that the
Waiver Effective Date occurs on or before the date that is twenty-one days after
the Termination Date, as prescribed in the Agreement.

 

Page B-3



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, I have signed this Release on the 27th day of March, 2014.

 

/s/ Mark B. Duncan Mark B. Duncan

 

Page B-4



--------------------------------------------------------------------------------

EXHIBIT C

Employment Agreement Excerpts

* * * * * *

5. Covenants. The Executive recognizes that the Company’s willingness to enter
into this Agreement is based in material part on the Executive’s agreement to
the provisions of this Section 5, and that the Executive’s breach of the
provisions of this Section 5 could materially damage the Company.

(a) Confidential Information. The Company will provide its confidential and
trade secret information to the Executive, and the Executive agrees to hold in a
fiduciary capacity for the benefit of the Company and the Affiliated Group, all
Confidential Information. The Executive shall not communicate, divulge or
disseminate Confidential Information at any time during or after the Executive’s
employment with the Company and the Affiliated Group, except with the prior
written consent of the Company, or as otherwise required by law or legal process
or governmental inquiry or as such disclosure or use may be required in the
course of the Executive performing the Executive’s duties and responsibilities
hereunder. Notwithstanding the foregoing provisions, if the Executive is
required to disclose any such confidential or proprietary information pursuant
to applicable law or governmental inquiry or a subpoena or court order, the
Executive shall promptly notify the Company in writing of any such requirement
so that the Company or the appropriate member of the Company and the Affiliated
Group may seek an appropriate protective order or other appropriate remedy. The
Executive shall reasonably cooperate with the Company and the Affiliated Group
to obtain such a protective order or other remedy. If such order or other remedy
is not obtained prior to the time the Executive is required to make the
disclosure, then unless the Company waives compliance with the provisions
hereof, the Executive shall disclose only that portion of the confidential or
proprietary information which the Executive is advised by counsel in writing
(either the Executive’s or the Company’s) that the Executive is legally required
to so disclose. Upon the Executive’s termination of employment with the Company
and the Affiliated Group for any reason, the Executive shall promptly return to
the Company all records, files, memoranda, correspondence, notebooks, notes,
reports, customer lists, drawings, plans, documents, and other documents and the
like relating to the business of the Company and the Affiliated Group or
containing any trade secrets relating to the Company and the Affiliated Group or
that the Executive uses, prepares or comes into contact with during the course
of the Executive’s employment with the Company and the Affiliated Group, and all
keys, credit cards and passes, and such materials shall remain the sole property
of the Company and/or the Affiliated Group, as applicable. The Executive agrees
to execute any standard form confidentiality agreements with the Company that
the Company generally enters into or may enter into in the future with its
senior executives. The Executive agrees to represent in writing to the Company
upon termination of employment that the Executive has complied with the
foregoing provisions of this Section 5(a).

 

Page C-1



--------------------------------------------------------------------------------

(b) Work Product and Inventions. The Company and/or its nominees or assigns
shall own all right, title and interest in and to the Developments, whether or
not patentable, reduced to practice or registrable under patent, copyright,
trademark or other intellectual property law anywhere in the world, made,
authored, discovered, reduced to practice, conceived, created, developed or
otherwise obtained by the Executive (alone or jointly with others) during the
Executive’s employment with the Company and the Affiliated Group, and arising
from or relating to such employment or the business of the Company or of other
member of the Affiliated Group (whether during business hours or otherwise, and
whether on the premises of using the facilities or materials of the Company or
of other members of the Affiliated Group or otherwise). The Executive shall
promptly and fully disclose to the Company and to no one else all Developments,
and hereby assigns to the Company without further compensation all right, title
and interest the Executive has or may have in any Developments, and all patents,
copyrights, or other intellectual property rights relating thereto, and agrees
that the Executive has not acquired and shall not acquire any rights during the
course of the Executive’s employment with the Affiliated Group or thereafter
with respect to any Developments.

(c) Non-Solicitation of Affiliated Group Employees. The Executive shall not, at
any time during the Restricted Period, other than in the ordinary exercise of
the Executive’s duties as shown on Exhibit A, without the prior written consent
of the Company, directly or indirectly, solicit, recruit, or employ (whether as
an employee, officer, agent, consultant or independent contractor) any person
who is or was at any time during the previous 12 months, an employee,
representative, officer or director of the Company or any member of the
Affiliated Group. Further, during the Restricted Period, the Executive shall not
take any action that could reasonably be expected to have the effect of directly
encouraging or inducing any person to cease their relationship with the Company
or any member of the Affiliated Group for any reason. A general employment
advertisement by an entity of which the Executive is a part will not constitute
solicitation or recruitment.

(d) Non-Competition. In consideration of the Company’s promise to provide the
Executive with the confidential and trade secret information of the Company, the
Executive agrees as follows:

(i) Areas Other Than Louisiana. Except with respect to competition in the State
of Louisiana, or with respect to competition in or above the waters off the
State of Louisiana in the areas specified in subparagraph (B) of Section
5(d)(ii) of this Agreement, during the Restricted Period, the Executive shall
not, either directly or indirectly, compete with the business of the Company
anywhere in the world where the Company or any member of the Affiliated Group
conducts business by (1) becoming an officer, agent, employee, partner or
director of any other corporation, partnership or other entity, or otherwise
render services to or assist or hold an interest (except as a less than
2-percent shareholder of a publicly traded corporation or as a less than
5-percent shareholder of a corporation that is not publicly traded) in any
Competitive Business, or (2) soliciting, servicing, or accepting the business of
(A) any active customer of the Company or any member of the Affiliated Group, or
(B) any person or entity who is or was at any time during the previous twelve
months a customer of the Company or any member of the Affiliated Group, provided
that such business is competitive with any significant business of the Company
or any member of the Affiliated Group.

 

Page C-2



--------------------------------------------------------------------------------

(ii) Louisiana. With respect to competition in the State of Louisiana, or with
respect to competition in or above the waters specified in subparagraph (B) of
this Section 5(d)(ii).

 

  A. Executive, during the Restricted Period, agrees to refrain from carrying on
or engaging in a business similar to the business of the Company or any member
of the Affiliated Group, or from soliciting customers of the business of the
Company or any member of the Affiliated Group, within the Parishes of Lafayette,
Vermillion, Cameron, Iberia, St. Mary, Plaquemines, Terrebonne, Lafourche, St.
Bernard, Orleans, Calcasieu and Jefferson in the State of Louisiana, so long as
the Company or any member of the Affiliated Group carries on a like business
therein during the Restricted Period, and

 

  B. Executive, during the Restricted Period, agrees to refrain from carrying on
or engaging in a business similar to the business of the Company or any member
of the Affiliated Group or from soliciting customers of the business of the
Company or any member of the Affiliated Group in or above the waters of the Gulf
of Mexico adjacent to the Parishes of Lafayette, Vermillion, Cameron, Iberia,
St. Mary, Plaquemines, Terrebonne, Lafourche, St. Bernard, Orleans, Calcasieu
and Jefferson in the State of Louisiana, so long as the Company or any member of
the Affiliated Group carries on a like business therein during the Restricted
Period.

 

  C. All non-capitalized terms in subparagraphs (A) and (B) of this Section
5(d)(ii) are intended to and shall have the same meanings that those terms (to
the extent they appear therein) have in La. R.S. 23:921.C. Subject to and only
to the extent not inconsistent with the foregoing sentence, the Parties
understand the following phases to have the following meanings:

 

  (1)

The phrase “carrying on or engaging in a business similar to the business of the
Company or any member of the Affiliated Group” includes engaging, as principal,
agent, trustee, or through the agency of any corporation, partnership,
association or agent or agency, in any business that conducts an offshore oil
and gas helicopter service business in competition with the Company or any
member of the Affiliated Group or being the owner (except as a less than
2-percent shareholder of a publicly traded corporation or as a less than
5-percent shareholder of a corporation that is not publicly traded) of any
interest in any corporation or other entity, or an officer, director, or
employee of any corporation or other entity (other than the Company or any
member of the Affiliated Group), or a member or employee or any partnership, or
an owner or employee of any other business that conducts an offshore oil and gas
helicopter service business in competition with the Company or any member of the
Affiliated Group. Moreover, the term also includes (i) directly or indirectly
inducing any current customers of the Company or any member of the Affiliated
Group to patronize any offshore oil and gas helicopter service business in
competition with the Company or any member of the Affiliated Group;
(ii) canvassing, soliciting, or accepting any offshore oil and gas helicopter
service business of the type conducted by the Company or any member of the
Affiliated Group; (iii) directly or indirectly requesting or advising any
current customers of the Company or any member of the Affiliated Group to
withdraw, curtail or cancel such customer’s offshore oil and gas helicopter
service business with the Company or any member of the Affiliated Group;

 

Page C-3



--------------------------------------------------------------------------------

  or (iv) directly or indirectly disclosing to any other person, firm,
corporation or entity, the names and addresses of any of the current customers
of the Company or any member of the Affiliated Group. In addition, the term
includes, directly or indirectly, through any person, firm, association,
corporation or other entity with which Executive is now or may hereafter become
associated, causing or inducing any present employee of the Company or any of
its subsidiaries to leave the employ of the Company or any of its subsidiaries
to accept employment with the Executive or with such person, firm association,
corporation, or other entity.

 

  (2) The phrase “a similar business to the business of the Company or any
member of the Affiliated Group” means an offshore oil and gas helicopter service
business.

 

  (3) The phrase “carries on a like business” includes, without limitation,
actions taken by or through a wholly-owned subsidiary or other affiliated
corporation or entity.

 

  D. Notwithstanding any other provision of this Agreement, Section 5(d)(ii) of
this Agreement shall not apply with respect to any geographic area outside of
the geographic territory expressly set forth in this Section 5(d)(ii).

(e) Assistance. The Executive agrees that during and after the Executive’s
employment by the Company, upon request by the Company, the Executive will
assist the Company and the Affiliated Group in the defense of any claims, or
potential claims that may be made or threatened to be made against the Company
and/or any member of the Affiliated Group in any Proceeding, and will assist the
Company and the Affiliated Group in the prosecution of any claims that may be
made by the Company and/or any member of the Affiliated Group in any Proceeding,
to the extent that such claims may relate to the Executive’s employment or the
period of the Executive’s employment by the Company. The Executive agrees,
unless precluded by law, to promptly inform the Company if the Executive is
asked to participate (or otherwise become involved) in any Proceeding involving
such claims or potential claims. The Executive also agrees, unless precluded by
law, to promptly inform the Company if the Executive is asked to assist in any
investigation (whether governmental or otherwise) of the Company and/or any
member of the Affiliated Group (or their actions), regardless of whether a
lawsuit has then been filed against the Company and/or any member of the
Affiliated Group with respect to such investigation. The Executive agrees to
fully and completely cooperate with any investigations conducted by or on behalf
of the Company and for any member of the Affiliated Group from time to time. The
Company agrees to reimburse the Executive for all of the Executive’s reasonable
out-of-pocket expenses associated with such assistance, including travel
expenses and any attorneys’ fees, and shall pay a reasonable per diem fee for
the Executive’s service. In addition, the Executive agrees to provide such
services as are reasonably requested by the Company to assist any successor to
the Executive in the transition of duties and responsibilities to such
successor. Any services or assistance contemplated in this Section 5(e) shall be
at mutually agreed to and convenient times.

(f) Remedies. The Executive acknowledges and agrees that the terms of this
Section 5: (i) are reasonable in geographic and temporal scope, (ii) are
necessary to protect legitimate proprietary and business interests of the
Company in, inter alia, near permanent customer relationships and confidential
information. The Executive further acknowledges and agrees that (x) the

 

Page C-4



--------------------------------------------------------------------------------

Executive’s breach of the provisions of this Section 5 will cause the Company
irreparable harm, which cannot be adequately compensated by money damages, and
(y) if the Company elects to prevent the Executive from breaching such
provisions by obtaining an injunction against the Executive, there is a
reasonable probability of the Company’s eventual success on the merits. The
Executive consents and agrees that if the Executive commits any such breach or
threatens to commit any breach, the Company shall be entitled to temporary and
permanent injunctive relief from a court of competent jurisdiction, in addition
to, and not in lieu of, such other remedies as may be available to the Company
for such breach, including the recovery of money damages. If any of the
provisions of this Section 5 are determined to be wholly or partially
unenforceable, the Executive hereby agrees that this Agreement or any provision
hereof may be reformed so that it is enforceable to the maximum extent permitted
by law. If any of the provisions of this Section 5 are determined to be wholly
or partially unenforceable in any jurisdiction, such determination shall not be
a bar to or in any way diminish the Company’s right to enforce any such covenant
in any other jurisdiction.

* * * * * *

[Section 10 — Definitions]

(b) “Affiliated Group” shall mean any entity controlled by, controlling or under
common control with the Company.

(o) “Competitive Business” shall mean any person or entity (including any joint
venture, partnership, firm, corporation, or limited liability company) that
engages in any principal or significant business of the Company or any member of
the Affiliated Group as of the Date of Termination (or any material or
significant business being actively pursued as of the Date of Termination that
the Company or any member of the Affiliated Group enters into during the
Restricted Period).

(p) “Confidential Information” shall mean any and all secret or confidential
information, knowledge or data relating to the Company and the Affiliated Group
and their businesses (including, without limitation, any proprietary and not
publicly available information concerning any processes, methods, trade secrets,
research or secret data, costs, names of users or purchasers of their respective
products or services, business methods, operating procedures or programs or
methods of promotion and sale) that the Executive obtains during the Executive’s
employment by the Company and the Affiliated Group that is not public knowledge.

(s) “Developments” shall mean any and all inventions, ideas, trade secrets,
technology, devices, discoveries, improvements, processes, developments,
designs, know how, show-how, data, computer programs, algorithms, formulae,
works of authorship, works modifications, trademarks, trade names,
documentation, techniques, designs, methods, trade secrets, technical
specifications, technical data, concepts, expressions, patents, patent rights,
copyrights, moral rights, and all other intellectual property rights or other
developments whatsoever.

(ii) “Proceeding” shall mean any action, suit or proceeding, whether civil,
criminal, administrative, investigative or otherwise.

 

Page C-5



--------------------------------------------------------------------------------

(11) “Restricted Period” shall mean the period from the Effective Date through
the date eighteen (18) months following the Date of Termination; provided,
however, that there shall be no Restricted Period in the event that the
termination of the Executive’s employment occurs during a Change of Control
Period.

* * * * * *

[End of Employment Agreement Excerpts]

 

Page C-6